Citation Nr: 0509553	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  95-09 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted from March 1, 1994, for 
status post distal resection of the left (minor) shoulder 
with acromioplasty for impingement syndrome and bursitis?

2.  What evaluation is warranted from March 1, 1994, for 
status post navicular fracture of the right foot with 
multiple surgical procedures for repair with degenerative 
changes?

3.  Entitlement to service connection for bilateral iritis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a deviated nasal 
septum.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1994.  The veteran also had an additional 5 years, 6 
months, and 9 days of earlier active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

As to the issues of entitlement to service connection for 
bilateral iritis, bilateral hearing loss, sinusitis, and a 
deviated nasal septum, in August 2002 the Board denied these 
claims.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, the parties filed a joint motion to vacate the 
August 2002 Board decision to the extent that it denied 
service connection for the above listed disabilities.  That 
same month, the Court vacated the Board decision to the 
extent that it denied service connection for the above listed 
disabilities, and the Court remanded the matter for actions 
consistent with the motion. 

As to entitlement to higher evaluations for left shoulder and 
right foot disabilities, after undertaking additional 
development under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
remanded these issues for the RO to readjudicate the claims 
in light of the additional evidence obtained by the Board and 
to give the veteran updated notice via a supplemental 
statement of the case of what actions VA undertook on his 
claims. 

As to the rating issues, the Court has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as these rating issues were placed 
in an appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has styled these rating 
questions accordingly.  

A review of the claims files show that the veteran, in a 
March 2002 statement, raised claims of entitlement to service 
connection for hypertension, blisters, and a positive PPD 
test, as well as an application to reopen claims of 
entitlement to service connection for head, neck, and right 
thumb disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Since March 1, 1994, residuals of a distal resection of 
the left shoulder with acromioplasty for impingement syndrome 
and bursitis have been manifested by objective evidence of 
pain that equates to limitation of motion of the arm at 
shoulder level.

2.  Since March 1, 1994, residuals of a navicular fracture of 
the right foot with multiple surgical procedures for repair 
with degenerative changes have not been manifested by adverse 
symptomatology that equates to a moderately severe foot 
injury.


CONCLUSIONS OF LAW

1.  Since March 1, 1994, the veteran has met the schedular 
criteria for a 20 percent rating for residuals of a distal 
resection of the left  shoulder with acromioplasty for 
impingement syndrome and bursitis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).

2.  Since March 1, 1994, the schedular criteria for a rating 
in excess of 10 percent has not been met for residuals of a 
navicular fracture of the right foot with multiple surgical 
procedures for repair with degenerative changes.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5228 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held, in substance, that if a veteran raises 
a downstream issue that was not covered in the initial notice 
letter dealing with a claim for service connection, no 
further VCAA notice is required.  Therefore, given the April 
1994 letter, the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting evidence in connection with downstream issues has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant in 
September 1994, October 1994, January 2003, and September 
2004 letters if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, he was to provide authorizations so that 
the RO could obtain that evidence.  The veteran thereafter 
reported that all of his relevant medical evidence could be 
found at the Dorn VA Medical Center, Fort Gordon, and at 
Richland Memorial Hospital.  The RO and/or the claimant 
thereafter obtained and associated these records with the 
claims files.  The veteran was also afforded VA examinations 
in April 1994, May 2001, and January 2003.  

The veteran was also advised of what evidence VA had 
requested, received, and what evidence was not received in 
the January 2003 and September 2004 letters, April 1995 
statement of the case, as well as in January 1998, February 
2002, April 2002, and March 2004 supplemental statements of 
the case.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, including because 
adequate VCAA notice was not provided in the chronological 
order required by 38 U.S.C.A. § 5103 because the appeal was 
pending for years before the enactment of the VCAA, the Board 
finds that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Higher Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

The Left Shoulder Disability

The veteran alleges that his service-connected left shoulder 
disability is manifested by chronic pain and loss of motion 
that have become worse over time and thereby warrants the 
assignment of a higher disability evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The August 1994 rating decision granted service connection 
for residuals of a distal resection of the left shoulder with 
acromioplasty for impingement syndrome and bursitis and rated 
it as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (impairment of the clavicle or scapula).

Because VA examinations reported that the veteran is right-
hand dominant, because he demonstrates some range of shoulder 
motion, because there is no evidence of malunion of the 
humerus or other humeral impairment, and because there is no 
evidence of nonunion of either the clavicle or scapula, a 
higher schedular evaluation is warranted for his minor left 
shoulder disability only if there is limitation of motion of 
the arm at shoulder level or midway between side and shoulder 
level (20 percent) or limitation of motion of the arm to 25 
degrees from the side (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Given the results of the veteran's most recent VA 
examinations, especially the pain with associated lost motion 
documented by the January 2003 VA examiner, the Board finds 
that a 20 percent evaluation may be assigned for a disability 
that equates to limitation of motion of the minor arm at 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Specifically, VA treatment records dated in April 1994 noted 
his complaints of left shoulder pain with tenderness to 
palpation but with full range of motion.  A February 2002 VA 
treatment record also noted that the veteran sought treatment 
for chronic pain. 

April 1994 physical therapy notes reveal no evidence of 
muscle atrophy.

At an April 1994 general VA examination, the veteran 
demonstrated pain with elevation and rotation of the left 
shoulder.  The diagnosis was degenerative joint disease.  

At the April 1994 joints VA examination, the veteran reported 
left shoulder pain, a pins and needles sensation in the 
shoulder, and anterolateral upper arm.  Physical examination 
revealed significant pain on palpation of the left shoulder 
acromioclavicular joint.  Tinel's sign was positive.  While 
the shoulder had full passive and active range of motion, 
abduction caused pain.  Strength was 4+/5.  There was 
moderate to severe pain at the bicep tendon.  There was an 
equivocal impingement sign, and resisted abduction of the arm 
when the shoulder rotated internally.  X-rays did not show 
instability of the acromioclavicular joint but did show 
postoperative changes and retained bony fragments.  

A November 1998 chest X-ray revealed evidence of a prior 
resection of the distal aspect of the left clavicle.

At the January 2003 VA examination, the veteran complained of 
left shoulder pain which was worse with overhead activity.  
He denied ever having had a problem with dislocation.  
Examination revealed a palpable defect over the 
acromioclavicular joint.  The distal clavicle was stable 
without increased mobility.  The range of motion demonstrated 
was 120 degrees of abduction, 165 degrees of forward flexion 
with pain from 90 degrees to 165 degrees, 50 degrees of 
external rotation, and internal rotation to approximately L3 
with significant pain.  He had a mildly positive crossover 
test.  Hawkins, and Neer impingement signs were positive, and 
he had pain with supraspinatus isolation testing.  Strength 
was 5/5 provided the shoulder was below 90 degrees when 
tested.  There was no evidence of ankylosis of the 
scapulohumeral articulation.  The clavicle was stable with no 
increased mobility, no nonunion, and no disuse atrophy.  The 
diagnosis was recurrent left shoulder impingement syndrome, 
status post subacromioclavicular decompression with distal 
clavicle resection.  There was no evidence of excessive 
fatigability. 

Normal range of left shoulder motion is 0 to 180 degrees of 
flexion, 0 to 180 degrees of adduction, 0 to 90 degrees of 
external rotation, and 0 to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I (2004).  Therefore, the range of 
motion shown on examination does not equate to a limitation 
to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

In this case, when considering functional limitations due to 
pain and the other factors as identified in 38 C.F.R. 
§§ 4.40, 4.45, the pain starting at 90 degrees of forward 
flexion (i.e., at shoulder level), the appellant's 
demonstration of only 50 degrees of external rotation, the 
evidence of significant pain with internal rotation, the 
palpable defect over the acromioclavicular joint, and full 
strength in the left arm only being available when the 
shoulder was below 90 degrees (i.e., shoulder level), the 
evidence suggests difficulties that more nearly approximate 
the criteria for a higher 20 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain); 38 C.F.R. 
§ 4.7.  A higher rating is not in order in the absence of 
clinical evidence showing a limitation of arm motion to 25 
degrees from the side.

Accordingly, given the pain with activity, the evidence, both 
positive and negative, is at least in equipoise.  Resolving 
reasonable doubt in the veteran's favor the Board concludes 
that a higher evaluation is warranted, but no more than 20 
percent.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at the December 1995 personal 
hearing.  However, while a lay witness can report the visible 
symptoms or manifestations of a disease or disability, his 
belief as to its current severity is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to posses may provide evidence requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The Right Foot Disability

The veteran and his representative contend that the service-
connected right foot disability is manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  It is requested that the veteran be afforded the 
benefit of the doubt.

The August 1994 rating decision granted service connected for 
status post navicular fracture of the right foot with 
multiple surgical procedures for repair with degenerative 
changes and rated this disability as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (traumatic 
arthritis) - 5284 (foot injuries).  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 the veteran's 
foot disorder is rated as degenerative arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  That Diagnostic Code in turn 
provides that the disorder is not rated based on any 
limitation of motion of the affected joint.  The rating 
schedule, however, does not provide a diagnostic code for a 
limitation of motion of the feet.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, however, a 20 percent rating is 
warranted for a "[m]oderately severe" foot injury and a 30 
percent rating for "severe" foot injury.  Id.  

The term "moderately severe" as used in Diagnostic 
Code 5284 is not defined by regulation.  However,  the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no 
more than 10 percent is warranted even if the great toe is 
dorsiflexed).  A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  However, the record is against finding that the 
veteran's right foot disorder approximates such a degree of 
severity.

VA and private treatment records are negative for complaints, 
diagnoses, or treatment related to the right foot, except for 
September and November 2000 VA treatment records noting 
complaints of intermittent pain as well as diagnosing 
degenerative changes.

At the general VA examination in April 1994, while the 
veteran reported a history of a 1975 right foot fracture 
followed by subsequent surgeries because of spurring and the 
examiner diagnosed right foot degenerative disease due to 
trauma and subsequent surgeries, no adverse symptomatology 
was noted.  

At the May 2001 VA examination, the veteran reported his 
history as outlined above as well as complained of problems 
with right foot pain and swelling aggravated by walking and 
relived by rest.  Adverse symptomatology on examination was 
limited to tenderness to palpation, a mild plano valgus foot 
deformity, and significant pain with resisted hind foot 
inversion.  X-rays showed minimal degenerative changes and 
mild flattening of the plantar arch.  The diagnosis was 
status post right foot fracture with some mild posterior 
tibial tendon dysfunction.

Thereafter, at the January 2003 VA examination, the veteran 
complained of pain at the site of his foot surgeries.  
Certain shoes reportedly aggravated the pain.  However, he 
denied any weakness or numbness.  Examination of the right 
foot disclosed a three centimeter scar over the medial aspect 
of the foot near the navicular.  There was tenderness to 
palpation of the surgical scar and over the posterior tibial 
tendon, as well as pain with supination of the foot during 
resistance.  However, the foot was not deformed, and it 
demonstrated a normal range of motion, strength, and 
sensation.  Moreover, the foot and heel had normal alignment 
with no evidence of hyper-pronation.  Furthermore, there were 
no abnormal skin changes, erythema, warmth, or calluses.  X-
rays showed a minimal loss of the plantar arch.  The examiner 
diagnosed posterior tibial status post right navicular 
fracture with multiple surgeries and tendonitis.  The 
examiner opined that the tendonitis seemed to cause the 
veteran's pain but had not resulted in any loss of foot 
muscle function.

Given the above, the Board finds that, while the term 
"moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require greater difficulties than 
those objectively experienced by the veteran.  As suggested 
by the reference to other Diagnostic Codes, the veteran's 
difficulties are not tantamount to more than moderate 
impairment, even when pain and swelling are considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Accordingly, the 10 percent rating currently assigned takes 
into account his current symptoms and compensate him for 
"moderate" disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

Once again, the Board has not over looked the veteran's 
personal hearing testimony or his writings to VA.  The Board 
recognizes that the veteran is competent to describe symptoms 
he experiences, however, for the reasons reported above, the 
Board assigns more evidentiary weight to the opinions 
provided by VA examiners as to the severity of the service-
connected disability than those offered by the veteran and 
his representative.  Espiritu.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Since March 1, 1994, a 20 percent evaluation for residuals of 
a distal resection of the left (minor) shoulder with 
acromioplasty for impingement syndrome and bursitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Since March 1, 1994, a rating in excess of 10 percent for 
residuals of a right foot navicular fracture with multiple 
surgical procedures for repair with degenerative changes is 
denied.


REMAND

As to entitlement to service connection for bilateral iritis, 
bilateral hearing loss, sinusitis, and a deviated nasal 
septum, the August 2003 Court order provided, in relevant 
part, that VA has yet to provide the veteran with adequate 
VCAA notice of the evidence needed to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, a remand is required to provide the appellant with 
full, complete and accurate VCAA notice as outlined by 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Quartuccio.  
Specifically, on remand, VA is to: (1) notify the claimant of 
the specific information and evidence not of record that is 
necessary to substantiate the claims; (2) notify him of the 
specific information and evidence that VA will seek to 
provide; (3) notify him of the specific information and 
evidence the claimant is expected to provide; and (4) tell 
the claimant to provide any pertinent evidence in his 
possession that has yet to be submitted.  Id.  In so doing, 
the RO should be mindful of the amendments set forth in the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

As to entitlement to service connection for bilateral hearing 
loss, a remand is also required because the August 2003 Court 
order directed VA to provide the veteran with a VA 
examination in accordance with 38 U.S.C.A. § 5103A(d).  

While the veteran was afforded a VA examination in August 
1994 in which he was diagnosed with right ear hearing loss as 
defined by VA at 38 C.F.R. § 3.385 but not left ear hearing 
loss, on remand he should be provided another VA examination 
because the earlier VA examiner did not provide an opinion as 
to the relationship between that hearing loss and his 
military service.  Id. 

As to entitlement to service connection for sinusitis the 
record shows that while the veteran was examined by VA in May 
1994, on remand, he should likewise be provided another VA 
examination because that examiner also failed to provide a 
medical opinion as to the relationship, if any, between his 
post-service diagnosis of sinusitis and military service.  
Id.

Finally, the VCAA requires VA to obtain and associate with 
the record all adequately identified records.  38 U.S.C.A. 
§ 5103A(b).  Accordingly, on remand, the RO should obtain and 
associate with the claims files any records identified in the 
course of the above development.  Similarly, given the 
veteran's repeated claims of having served in the Persian 
Gulf, as well as the additional five and a half years of 
unverified active duty, on remand, the RO should also contact 
the National Personnel Records Center to verify the dates and 
location of all of his service.

Therefore, these issues are REMANDED for the following:

1.  The RO is to provide the veteran with 
adequate VCAA notice in accordance with 
Quartuccio and 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  The RO 
must notify the veteran of the specific 
evidence needed to substantiate each of 
the remaining claims.  The letter must: 
(1) notify the claimant of the specific 
information and evidence not of record 
that is necessary to substantiate the 
claims (i.e., medical evidence of a nexus 
between a currently diagnosed disability 
and military service; (2) notify him of 
the information and evidence that VA will 
seek to provide (i.e., VA will arrange 
for audio and sinusitis VA examinations 
and will request all medical records the 
veteran identifies); (3) notify him of 
the information and evidence he is 
expected to provide (i.e., the names and 
address of all his healthcare providers 
as well as authorizations for VA to 
obtain any private treatment records); 
and (4) request he provide all pertinent 
evidence in his possession that has yet 
to be submitted to VA.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should obtain and associate 
with the claims files any records 
identified in the course of the above 
development that are not already found in 
the claims files.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.  

3.  The RO should contact the National 
Personnel Records Center and verify all 
of the veteran's dates of service, to 
include a determination whether he served 
in the Persian Gulf.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner must be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folders and the examination of the 
veteran, the examiner should address 
whether there is current evidence of 
hearing loss in either ear as defined by 
VA at 38 C.F.R. § 3.385.  If so, the 
examiner should address whether it is at 
least as likely as not that any currently 
diagnosed hearing loss was incurred in or 
aggravated by military service or 
manifested itself to a compensable degree 
within the first year following the 
appellant's retirement from military 
service?  The examiner must comment on 
the significance, if any, of the adverse 
audiological findings found in some of 
the service medical records.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a sinus examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folders and the 
examination of the veteran, the examiner 
should address whether there is current 
evidence of sinusitis.  If so, the 
examiner should address whether it is at 
least as likely as not that any currently 
diagnosed sinusitis was incurred in or 
aggravated by military service?  

6.  After the development requested has 
been completed, the RO should review the 
medical examinations to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
examinations are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO must 
prepare a new rating decision and 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, he and his representative 
should be provided a Supplemental 
Statement of the Case, applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


